--------------------------------------------------------------------------------

Exhibit 10.1



May 7, 2019


Todd Mitchell
Park City, UT and New York, NY


Re:
Employment with RiceBran Technologies



Dear Todd:


On behalf of RiceBran Technologies (the "Company"), I am pleased to offer you
employment with the Company effective as soon as possible, but no later than
June 3, 2019.  The terms and conditions of your employment will be formalized in
an Employment Agreement that will include the following:


Position and Duties.


You will immediately serve as Executive Vice-President and will assume the role
of Chief Financial Officer of the Company no later than July 1, 2019; and will
perform duties consistent with this position.  You will report to the Chief
Executive Officer and the Chairman of the Audit Committee of the Company’s Board
of Directors. The Company has adopted an Employee Manual and other general
policies, rules and plans (collectively the “Manual and Rules”). You will be
responsible to comply with the Manual and Rules, as in effect from time to time,
that are applicable to the Company’s executive-level officers.


Compensation.


(a)  Base Salary and Bonus.  The base salary for your services will be $235,000
per year (the "Base Salary").  You will be eligible for an annual bonus of up to
45% of your Base Salary subject to the achievement of corporate and individual
performance metrics established by the Company. This Base Salary and annual
bonus will be payable pursuant to the Company’s standard payroll policies and
subject to applicable tax withholding and other legal requirements.


(b)  Incentive Stock Option Grant.  You will be granted an option (“Option”) to
acquire 75,000 shares of the Company’s Common Stock pursuant to the terms of the
Company’s Equity Incentive Plan (“Plan”) and the associated the Option Agreement
dated on or about the same date as your Employment Agreement. The Option will
vest over a four year period commencing on the first date of your employment
(with 25% vesting on the one year anniversary of your employment and the balance
vesting on an equal monthly basis, 1/36 each month, over the remaining 36
months, provided that you must remain employed by the Company in order to accrue
and vest your rights to exercise the Option). All of the terms and conditions of
the Option will be as provided in the Option Agreement and Plan.


(c) Long Term Incentive Plan and Restricted Stock Units. You also will be
entitled to participate in the Company’s discretionary (i) Management Incentive
Plan (MIP) which will provide for additional equity-based compensation grants
with a value of up to 45% of your Base Salary, and (ii) the Company’s restricted
stock unit (“RSU”) awareds that are part of the Omnibus Incentive Plan (OIP),
which will comprise an initial grant to you of 125,000 RSU’s. All of the terms
and conditions of the MIP and OIP awards will be as provided in the Company LTIP
and RSU agreements (as well as the Plan) as adopted by the Compensation
Committee of the RBT Board and as in effective each year during your employment.


2

--------------------------------------------------------------------------------

May 7, 2019
Page 2
(d)  Vacation; Sick Leave.  You will be entitled to accrue vacation and sick
leave benefits, in accordance with the Company's standard policies pursuant to
the terms of the Manual and Rules established by the Company and as in effect
from time to time.


(e)  Benefit Plans.  You will be entitled to participate in any standard health
and other benefit plans established by the Company and as in effect from time to
time.


(f)   Employee Expenses.  The Company will reimburse you for pre-approved
ordinary and necessary business expenses (approved by the Chief Executive
Officer), as provided within the guidelines of the Company’s expense policy.  
All expenses shall be subject to review and approval and require reasonable
documentation.


(g)   Relocation and Moving Expenses. The Company will provide you a $10,000
payment to cover relocation and moving expenses, to be paid within 30 days
following execution of the contemplated employed agreement.


Full Efforts; Outside Activities.


You will agree to devote substantially all of your business time, attention,
abilities, skill, labor, and best efforts to the business of the Company during
your employment.  While you render services to the Company, you will not engage
in other employment, consulting or other business, but may engage in charitable
activities and community affairs, and manage personal investments and affairs so
long as such activities, either individually or in the aggregate, do not
materially interfere with the proper performance of your duties and
responsibilities. In addition, while you render services to the Company, you
will not engage in any activity or business or assist any person or entity in a
business that competes with the Company.  In addition, during the term of your
employment and for a period of two years thereafter, you will agree not to take
any action to induce any employees, contractors, customers, suppliers or vendors
of the Company to sever their relationship with the Company.


At‑Will Employment.


Your employment with the Company will be at‑will may be terminated with or
without cause and with or without notice at any time at the will of either you
or the Company. You will be entitled to 90 days severance pay if you are
terminated by the Company without Cause or if you terminate for Good Reason, as
such terms will be defined in your Employment Agreement. The terms and
conditions of employment with the Company may be modified from time to time by
the Company in a manner consistent with your status.


Confidential Information and Invention Assignment Agreement.


As a condition to your employment with the Company, you will enter into the
Company's standard Proprietary Information and Inventions Agreement and will
abide by its terms.



--------------------------------------------------------------------------------

May 7, 2019
Page 3
Conditions.


This offer, and employment pursuant this offer, is conditioned on the following:


(a)       Eligibility for Employment.  You must provide the requisite
documentation to prove you are eligible to work in the United States.


(b)      Execution of Employee Agreements.  You will sign an Employment
Agreement with the Company the terms of which will be consistent with the terms
of this letter and that will include an arbitration provision. You will also
sign the Company’s Proprietary Information and Inventions Agreement.


(c)       No Restrictions on Employment.  You must not be subject to any
obligation, contractual or otherwise, that prevents or restricts you from
becoming employed as contemplated in this letter, creates any potential or
actual conflict of interest, or places the Company at risk of liability in
connection with your employment.


(d)      No Use of Confidential Information Belonging to Others.  You will agree
not to disclose, import or use any confidential or proprietary information
belonging to any other person or entity in connection with your employment. (You
must not take or use the proprietary information of any former employer in your
employment.)


[Signatures to Follow]



--------------------------------------------------------------------------------

May 7, 2019
Page 4
We are very happy to extend this offer of employment to you and hope that you
choose to accept it.  If the offer is acceptable to you, please sign and date it
below on the enclosed copy, and return it to me by Friday, May 10, 2019.  It is
the intent of the parties that this letter will be superseded and replaced in
its entirety by an Employment Agreement and the Company’s Proprietary
Information and Inventions Agreement that will incorporate the terms and
conditions set forth above.


Sincerely,


RiceBran Technologies


By:
/s/ Brent Rystrom    
Brent Rystrom,
   
Chief Executive Officer



Agreed to and Accepted:
/s/ Todd Mitchell
 
Todd Mitchell
 






--------------------------------------------------------------------------------